    Case: 1:20-cv-00512 Document #: 65 Filed: 05/23/20 Page 1 of 5 PageID #:942




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DAVID MUTNICK, for himself and others                )
 similarly situated,                                  )
                                                      )    CASE NO. 20 C 512
                  Plaintiff,                          )
                                                      )
           v.                                         )
                                                      )    Judge Sharon Johnson Coleman
                                                      )
  CLEARVIEW AI, INC.; HOAN TON-THAT;                  )
  RICHARD SCHWARTZ; and CDW                           )
  GOVERNMENT LLC                                      )
                           Defendants.


               THE CLEARVIEW DEFENDANTS’ RESPONSE TO
    PLAINTIFF’S NOTICE OF SUPPLEMENTAL “FACTUAL” INFORMATION IN
           SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

       Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard Schwartz

(collectively, the “Clearview Defendants”), submit this response to Plaintiff’s Notice of

Supplemental “Factual” Information In Support Of Motion for Preliminary Injunction (“Pl.

Suppl.”) (Dkt. 64). Plaintiff’s supplement is erroneous in multiple respects and should be stricken.

       Without leave of the Court, and without any explanation as to why Plaintiff could not have

included the allegations in the supplement in his reply brief filed two days earlier, Plaintiff accuses

the General Counsel of Clearview of misleading the Court and making false statements to the

office of the Illinois Secretary of State. Those are serious allegations that Plaintiff should not make

lightly, and as shown below, should not have made at all because plaintiff is flatly wrong on the

“facts”.

       Rocky Mountain Data Analytics LLC (“RMDA”) is a wholly owned subsidiary of

Clearview. (Declaration of Thomas Mulcaire ¶ 2.). It is not a party to this litigation and has no
    Case: 1:20-cv-00512 Document #: 65 Filed: 05/23/20 Page 2 of 5 PageID #:943




relevance to any of the issues before the Court. And contrary to Plaintiff’s unfounded allegations,

Mr. Mulcaire did not make any misrepresentations to the Court in his May 6, 2020 declaration.

(Dkt. 56-2.) Clearview indeed has taken all the steps detailed in Mr. Mulcaire’s May 6, 2020

declaration (e.g., dkt. 56-2 ¶¶ 15-25) – steps that include terminating access for Illinois entities

(including the Illinois Secretary of State) and making materials stored by Clearview available to

only a limited number of Clearview employees. (Id. ¶¶ 13, 16. See also Mulcaire Decl. ¶¶ 7-8.)

       Despite Plaintiff’s knowledge of RMDA, it is not mentioned anywhere in the complaint or

in any of the voluminous filings made to the Court before yesterday. That could be because RMDA

bears no relevance to the issues in this litigation. RMDA is part of the same corporate family as

Clearview, but it has no employees, assets or products separate from those of Clearview. (Mulcaire

Decl. ¶ 3.) RMDA engaged in only a single transaction related to Clearview’s database, with the
                                                             1
Illinois Secretary of State, which has now been terminated. The Illinois Secretary of State was

made aware that it would obtain access to Clearview’s database through Clearview’s subsidiary,

RMDA. (Id. ¶ 4.) Based on their investigation to date, neither RMDA, Clearview nor Mr.

Mulcaire ever received payment from the Illinois Secretary of State, and even if they had, because

the Illinois Secretary of State’s access has been terminated in accordance with Mr. Mulcaire’s May

6, 2020 declaration, that payment would be returned. (Id. ¶¶ 6-7.)

       Nothing in Plaintiff’s submission demonstrates any false or misleading statement in Mr.

Mulcaire’s May 6, 2020 declaration. And contrary to Plaintiff’s unfounded insinuation, Mr.




1 RMDA also sent a quote for access to Clearview’s database to the Chicago Police Department,
but that transaction was not completed. (Mulcaire Decl. ¶ 5.) To the extent that RMDA
conducts any business in the future (which is not currently contemplated), as a wholly owned
subsidiary of Clearview, it will be bound to the same business practice restrictions as Clearview.
(Id.)



                                                 2
    Case: 1:20-cv-00512 Document #: 65 Filed: 05/23/20 Page 3 of 5 PageID #:944




Mulcaire also did not make any misstatement to the Illinois Secretary of State, which knew that

RMDA was a subsidiary of Clearview, and was the entity through which the office of the Illinois

Secretary of State would obtain access to Clearview’s services. (Id. ¶ 4)

       At least three times now, Plaintiff has submitted filings with the Court that are misleading.

(See, e.g., Dkt. 59 (Plaintiff omitted facts concerning his counsel’s relationship with the media
                                                                                           2
organization that published the article that Plaintiff used to “supplement” the record); compare

Dkt. 62 at 7 n.5 (Plaintiff claiming that Clearview has “refused” to participate in jurisdictional

discovery) with Dkt. 62-3 at 1 (Clearview had made a concrete proposal that was rejected by

Plaintiff, but was “willing to continue our discussion” to try to find common ground). Most

recently, on May 20, 2020, in Plaintiff’s reply in support of his motion for preliminary injunction,

Plaintiff told the Court that “a recent visit to Clearview’s website did not reveal any [BIPA]

policy.” (Dkt. 63 at 13.) However, Clearview has had a retention policy on its website since May

11, 2020, and has permitted Illinois residents to submit opt-out requests, just as Clearview said it

would. (See Mulcaire Decl. ¶¶ 9-10).

       Plaintiff’s repeated, misleading submissions are a tacit acknowledgement that he cannot

prevail on the facts. Plaintiff’s misrepresentations appear to be intended to press the Court to grant

an improper preliminary injunction that would require Clearview to treat every photo on the

internet as if it was a photo of an Illinois resident. (Dkt. 63 at 2, 15-16). There could not be a

more clear conflict with the dormant Commerce Clause, which prevents such a remedy as a

constitutional matter. See Healy v. Beer Inst., Inc., 491 U.S. 324, 336 & n.1 (1989) (the dormant




2 Clearview notes that Plaintiff’s counsel has not denied omitting this fact from its filing.
Moreover, even after having been called out on it, Plaintiff nonetheless continued to omit the
same fact from its filings in the Southern District of New York. See, e.g., Calderon v. Clearview
AI, Inc. et al., No. 20-1296, Dkt. 47 (S.D.N.Y.).



                                                  3
    Case: 1:20-cv-00512 Document #: 65 Filed: 05/23/20 Page 4 of 5 PageID #:945




Commerce Clause “precludes the application of a state statute” that has “the practical effect of . .

. control[ling] conduct beyond the boundaries of the State.”). And as a threshold jurisdictional

matter, notwithstanding his many filings, Plaintiff still fails to allege that he has any connection

whatsoever – much less suffered any harm from – Clearview’s alleged contacts with Illinois.

       For the reasons set forth in Clearview’s opposition to Plaintiff’s motion for a preliminary

injunction (Dkt. 56) and herein, Plaintiff’s motion for preliminary injunction should be denied and

his supplemental filing should be rejected.



DATED: May 23, 2020                            JENNER & BLOCK LLP


                                              By: /s/ Lee S. Wolosky
                                                  Lee S. Wolosky (admitted pro hac vice)
                                                  Andrew J. Lichtman (admitted pro hac vice)
                                                  JENNER & BLOCK LLP
                                                  919 Third Avenue
                                                  New York, New York 10022-3908
                                                  Phone: (212) 891-1600
                                                  lwolosky@jenner.com
                                                  alichtman@jenner.com

                                                     Howard S. Suskin
                                                     David P. Saunders
                                                     JENNER & BLOCK LLP
                                                     353 North Clark Street
                                                     Chicago, Illinois 60654
                                                     (312) 222-9350
                                                     hsuskin@jenner.com
                                                     dsaunders@jenner.com

                                                     Attorneys for Defendant Clearview AI, Inc., Hoan
                                                     Ton-That, and Richard Schwartz




                                                 4
    Case: 1:20-cv-00512 Document #: 65 Filed: 05/23/20 Page 5 of 5 PageID #:946




                                  CERTIFICATE OF SERVICE


          I certify that on May 23, 2020 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                               By: /s/ Lee Wolosky




                                                   5
